FILED
                            NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50021

              Plaintiff-Appellee,                D.C. No. 2:08-cr-01273-SJO

 v.
                                                 MEMORANDUM*
MARK BENDER,

              Defendant-Appellant,


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Mark Bender appeals from the district court’s judgment and challenges a

special condition of supervised release imposed upon revocation of his supervised

release. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of



      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
discretion, United States v. Rudd, 662 F.3d 1257, 1260 (9th Cir. 2011), and we

vacate and remand for resentencing.

       Bender challenges the special condition of supervised release that prohibits

him from having any contact with minors other than family members, with the

exception of frequenting locations, such as restaurants, that may employ minors.

The district court did not explain its reasons for imposing this condition, nor are its

reasons apparent from the record. See United States v. Collins, 684 F.3d 873, 890

(9th Cir. 2012). The only allegations in the record that referenced a minor were

contained in a dismissed charge that Bender specifically disputed and that the

district court expressly declined to consider. Accordingly, we remand to the

district court to either vacate the condition or provide sufficient justification for it.

See id. at 892.

       VACATED and REMANDED.




                                             2                                     16-50021